Case 1:15-cv-00049-WMS-HKS Document 109-14 Filed 09/19/19 Page 1 of 26




                                                    EX. 13
Case 1:15-cv-00049-WMS-HKS Document 109-14 Filed 09/19/19 Page 2 of 26
                                                          RAELEAN McGEE

      UNITED STATES DISTRICT COURT
      WESTERN DISTRICT OF NEW YORK

      --------------------------------------------------

      DARCY M. BLACK,

                                       Plaintiff,

            -vs-


      BUFFALO MEAT SERVICE, INC., doing business
      as BOULEVARD BLACK ANGUS, also known as
      BLACK ANGUS MEATS, also known as
      BLACK ANGUS MEATS & SEAFOOD,
      ROBERT SEIBERT,
      DIANE SEIBERT,
      KEEGAN ROBERTS,

                                       Defendants.

      --------------------------------------------------

                                       Examination Before Trial of

      RAELEAN McGEE, taken pursuant to the Federal Rules of Civil

      Procedure, in the law offices of GRECO TRAPP, PLLC, 1700

      Rand Building, 14 Lafayette Square, Buffalo, New York,

      taken on May 20, 2019, commencing at 9:28 A.M., before

      MARY ANN MORETTA, Notary Public.
Case 1:15-cv-00049-WMS-HKS Document 109-14 Filed 09/19/19 Page 3 of 26


                                                                                37



 1   Q.   What size -- besides trucks, does he own anything

 2        else?

 3   A.   Y e s.   H e o w n s a B o b c a t.

 4   Q.   Is that in his name?

 5   A.   Y e s.

 6   Q.   Anything else?

 7   A.   I mean, equipment like snowplows and lawn mowers?

 8   Q.   Y e s.

 9   A.   Y e s.   He owns three lawn mowers and seven

10        snowplows.

11   Q.   Is that all in his name?

12   A.   Y e s.

13   Q.   Do you believe the business to be successful?

14   A.   Y e s.

15   Q.   Would you say that he worked hard for that?

16   A.   Y e s.   Very hard.

17   Q.   Okay.     Did there come a time when you were

18        employed at Black Angus Meat?

19   A.   Y e s.

20   Q.   I forgot to tell you also.                The court reporter

21        c a n' t t a k e d o w n n o d s o r - - i t h a s t o b e a v e r b a l

22        response.

23   A.   Okay.




                               Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-14 Filed 09/19/19 Page 4 of 26


                                                                                             52



 1   Q.   L e t m e s h o w y o u w h a t' s b e e n m a r k e d a s E x h i b i t

 2        1 1 1.    L o o k i n g a t t h e f i r s t s h e e t , it 's a B l a c k

 3        A n g u s M e a t' s p a y r o l l p r e - c h e c k w r i t i n g r e p o r t f o r

 4        t h e p e r i o d D e c e m b e r 1 8, '0 6 t o D e c e m b e r 2 4 , ' 0 6 ,

 5        indicating that you worked three hundred forty --

 6        forty hours at three hundred twenty dollars per

 7        hour (sic).           Do you see that?                Which is eight

 8        dollars an hour -- strike that.

 9                 You worked forty hours and earned three

10        hundred twenty dollars, which would be eight

11        dollars an hour?

12   A.   Correct.

13   Q.   Is that consistent with your recollection?

14   A.   Y e s.

15   Q.   Okay.       N o w, g o i n g t o t h e n e x t p a g e, it i s t h e

16        p a y r o l l p r e- c h e c k w r i t i n g r e p o r t f r o m D e c e m b e r

17        25th to December 31, 2006.                      And it indicates that

18        you worked thirty-four point two five hours and

19        earned two hundred ninety-one dollars and

20        thirteen cents, which is eight dollars and fifty

21        cents an hour.             Do y o u r e c a l l r e c e i v i n g a r a i s e

22        at that time?

23   A.   I don't remember the time.




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-14 Filed 09/19/19 Page 5 of 26


                                                                                      53



 1   Q.   Do you recall at one point you made eight dollars

 2        and then received a raise to eight dollars and

 3        f i f t y c e n t s?

 4   A.   No.      I d o n' t r e m e m b e r .

 5   Q.   Okay.       You told me about the first time you

 6        received a raise, there was a sticky?

 7   A.   Right.

 8   Q.   D o y o u r e c a l l e v e r g e tt i n g a n o t h e r r a i s e ?

 9   A.   I do r e m e m b e r r e c e i v i n g a c o u p l e r a i s e s .     I d o.

10   Q.   Do you recall the circumstance of this raise

11        after your first one with the sticky?

12   A.   Not specifically, no.

13   Q.   Any general recollection?

14   A.   No .

15   Q.   Okay.       Do y o u h a v e a n y r e a s o n t o b e l i e v e y o u

16        didn't get a fifty-cent raise?

17   A.   No .

18   Q.   And if you did receive that raise, would you

19        believe it was based on your performance?

20   A.   Y e s.

21   Q.   Did they ever indicate anything to you regarding

22        your performance?

23   A.   Y e s.    About like the speed of wrapping the meat




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-14 Filed 09/19/19 Page 6 of 26


                                                                                          59



 1   A.    I remember wrapping meat and waiting on

 2         customers.

 3   Q.    And where would you be wrapping the meat?

 4   A.    In the front of the store where the customers

 5         a r e.

 6   Q.    Did you ever have to go in the -- well, strike

 7         that.

 8                  L e t' s t a l k a b o u t t h e s t o r e a n d i t s l a y o u t - -

 9   A.    Okay.

10   Q.    -- when you worked at Black Angus Meat.

11   M S. O' B R I E N :     C a n w e t a k e a q u i c k b r e a k?

12   M S. G R E C O :      Sure.     No problem.

13                  ( W h e r e u p o n, a s h o r t r e c e s s w a s t h e n t a k e n . )

14   BY MS. GRECO:

15   Q.    L e t m e s h o w y o u w h a t' s b e e n m a r k e d a s E x h i b i t

16         2 3 5.     Now, do you recognize that as Black Angus

17         Meat?

18   A.    Y e s.

19   Q.    All right.           And when you say you wrapped up

20         f r o n t , in t h a t t o p p i c t u r e , is t h a t t h e a r e a y o u

21         are talking about?

22   A.    Y e s.

23   Q.    Okay.        In a d d i t i o n t o w r a p p i n g m e a t a n d w a i t i n g




                                   Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-14 Filed 09/19/19 Page 7 of 26


                                                                                     67



 1   Q.   Okay.       And can you -- you said that you worked at

 2        t h e c o u n t e r?

 3   A.   Y e s.

 4   Q.   Where would that be?

 5   A.   So that would be the counter of these meat

 6        r e f r i g e r a t o r s , c o o l e r s.

 7   Q.   A n d i t m a k e s w h a t l o o k s l i k e a n L or a V ?

 8   A.   Y e s.

 9   Q.   Okay.       An d y o u c a n s e e t h e m e a t i n t h e w i n d o w .

10        You would be behind it on the other side, where

11        the worker is on either side?

12   A.   Y e s.

13   Q.   You also said you wrapped meat.                      Where would that

14        be ?

15   A.   It would be on this table here, number one.                             And

16        there's another table closer to the office,

17        n u m b e r t w o.

18   Q.   Okay.       So t h e r e ' s - - w h e r e t h i s s a y s n u m b e r t w o,

19        wrapping table --

20   A.   Uh-huh.

21   Q.   -- is that where you believe it to be?

22   A.   Y e s.

23   Q.   Okay.       And where was the butcher area located,




                                   Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-14 Filed 09/19/19 Page 8 of 26


                                                                                      68



 1        where the butcher was?

 2   A.   Behind table number two.

 3   Q.   Do you see where it says area of saw and butcher

 4        block with an arrow?

 5   A.   Y e s.

 6   Q.   Is that what that is back there?

 7   A.   T h a t i s w h e r e t h e b u t c h e r w a s , y e s.

 8   Q.   Who was the butcher during the time you were

 9        employed there?

10   A.   Tommy.       I remember Tommy.

11   Q.   Tommy who?

12   A.   I don't know his last name.

13   Q.   And what were your hours of work?

14   A.   T h e y v a r i e d.   I tried to stay as full-time as

15        possible, but --

16   Q.   I ' m j u s t l o o k i n g , l i k e, w h a t t i m e d u r i n g t h e d a y ,

17        generally?

18   A.   I w o u l d w o r k - - s o m e t i m e s I w o r k s e v e n t o t h r e e.

19        That would be my main schedule, as long as I

20        can --

21   Q.   Did you ever start at ten in the morning?

22   A.   Y e s, I d i d s t a r t a t t e n.       Because when I would

23        s t a r t e a r l y, a t s e v e n , i s w h e n I w o u l d p u t




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-14 Filed 09/19/19 Page 9 of 26


                                                                                      69



 1        together meat packages.                 S o if it w a s a d a y I w a s

 2        d o i n g t h a t, I w o u l d g e t i n a t s e v e n f o r d e l i v e r y .

 3   Q.   Where would you put the meat packages together?

 4   A.   That would be at the back of the store.                          And then

 5        I ' m p r e t t y s u r e , m o s t d a y s , if I s t a r t e d a t t e n,

 6        it was to come in -- it was straight in to

 7        customer service and wrapping.

 8   Q.   Okay.      So b e f o r e w e t a l k e d a b o u t w h a t d u t i e s y o u

 9        performed.         Y o u s a i d s e v e n t o t h r e e, y o u w o u l d

10        come in and go to the back of the store?

11   A.   Correct.

12   Q.   And what would you do there?

13   A.   I put together meat packages for delivery.

14   Q.   What does that entail?

15   A.   It entails putting together a box, marking down

16        on a list the things the customer wanted, and

17        then wrapping up the box and labeling it.

18   Q.   Where in the back of the store would you do that?

19        Was there a certain station?

20   A.   There was a room.              When you came into the back of

21        t h e s t o r e t o t h e r i g h t, t h e r e w a s a r o o m s e t u p

22        with a couple tables that each person could work

23        o n t h e i r o w n p a c k a g e.




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-14 Filed 09/19/19 Page 10 of 26


                                                                          73



 1        exhibited in Exhibit 237?

 2   A.   Uh-huh.

 3   Q.   And the back of the store, where you indicated

 4        you would do the wrapping of the meat and the

 5        venison?

 6   A.   Correct.

 7   Q.   Okay.      And do you know what number two is --

 8   A.   No .

 9   Q.   -- whether that was there when you were there?

10   A.   No.     That is not familiar to me.

11   Q.   So you only ever worked in the main building --

12   A.   That's correct.

13   Q.   -- number one, as exhibited on Exhibit 241?

14   A.   Correct.

15   Q.   Okay.      Did you ever take money when people came

16        to pay for venison?

17   A.   Y e s, I d i d.

18   Q.   Was there a separate cash register for venison?

19   A.   I t h i n k s o, y e s .      Yes.

20   Q.   And would venison only be checked out on the cash

21        r e g i s t e r s e p a r a t e - - s t r i k e t h a t.

22                Can you describe how many cash registers

23        there were in the main room?




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-14 Filed 09/19/19 Page 11 of 26


                                                                                        74



 1   A.   I remember one cash register when you come in,

 2        where that V was, for the storefront.                            And I

 3        d o n' t r e m e m b e r t h e v e n i s o n r e g i s t e r , b u t - - w h e r e

 4        it was, but I know it was a separate one.                               I

 5        think it may have been at the -- kind of where

 6        this phone is.            I don't remember exactly.                     But

 7        there was a separate register for venison.

 8   Q.   What were your instructions with regard to using

 9        the separate register?

10   A.   A n y b o d y w h o c a m e f o r v e n i s o n p i c k u p, t o c a s h o u t

11        using that register.

12   Q.   Did it have receipts that would be given to the

13        customer?

14   A.   Y e s.

15   Q.   And you would just use that register for venison?

16   A.   Correct.

17   Q.   Okay.      And was venison ever paid for by check or

18        was it cash only?

19   A.   I don't remember.

20   Q.   Do you recall any advertising or indication that

21        venison could be paid for by cash only?

22   A.   No .     No .

23   Q.   Were you ever paid separately for wrapping




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-14 Filed 09/19/19 Page 12 of 26


                                                                                         89



 1   Q.   Have you ever indicated that to anyone?

 2   A.   No .

 3   Q.   Do you have any -- do you know any reason why he

 4        would believe such a thing?

 5   A.   I do n o t k n o w .       I don't know.

 6   Q.   Do you find it offensive that he would think that

 7        of your boyfriend?

 8   A.   Absolutely.

 9   Q.   G o i n g o n, p a g e o n e s i x t y - o n e .     Q u e s t i o n - - t h i s,

10        a g a i n , is S e a n R o u n d ' s d e p o s i t i o n .

11                And how did you know whether or not the

12        person she was with.                 Answer, because she would

13        tell us.          Question, what would she tell you.

14        A n s w e r , s p e c i f i c a l l y , I c a n' t s a y .   In a g e n e r a l

15        sense, that he wasn't working.                        Question, did you

16        ever meet him.             A n s w e r, n o t o f f i c i a l l y , n o .

17        Question, okay.              What do you mean by not

18        o f f i c i a l l y.   A n s w e r , he w o u l d c o m e i n t o the

19        store.        Question, were you aware that Raelean,

20        d a s h , d a s h, R e g i n a R u s h w a s d a t i n g a b l a c k m a n.

21        Answer, she dated quite a few in my tenure there.

22        Question, okay.              A n s w e r, s o y e s , I w a s a w a r e .

23        Question, okay.              And how did you become aware




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-14 Filed 09/19/19 Page 13 of 26


                                                                                  90



 1        that she was dating black men.                        Answer, she would

 2        talk about it.            Question, okay.               And did any

 3        individuals that she dated that were black come

 4        into the store.                A n s w e r, I t h i n k s o .   Question,

 5        and did you ever discuss with her dating a black

 6        m a n.    A n s w e r , no .

 7                 Did you ever discuss your choice of a

 8        p a r t n e r w i t h S e a n R o u n d?

 9   A.   No.      Not that I remember.

10   Q.   I s t h a t s o m e t h i n g y o u w o u l d n o r m a l l y d o?

11   A.   No .

12   Q.   Did your boyfriend ever come to the store?

13   A.   Y e s.    I think he had come to the store a couple

14        of times.

15   Q.   And did he ever talk to any of the employees in

16        the store?

17   A.   I don't remember.

18   Q.   Okay.      Do y o u e v e r r e c a l l D a r c y - - d i d y o u e v e r

19        tell your mother -- strike that.

20                 Do you ever recall telling anyone that Darcy

21        told you that Sean Round or anyone was making

22        offensive comments regarding your boyfriend?

23   A.   No .




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-14 Filed 09/19/19 Page 14 of 26


                                                                                       91



 1   Q.   Do you ever recall Keegan Roberts asking you if

 2        Sean -- strike that.                Do y o u e v e r r e c a l l K e e g a n

 3        Roberts asking you if you had any type of

 4        disagreement with Sean Round?

 5   A.   No .

 6   Q.   Okay.      Let me read you from Keegan Roberts'

 7        t e s t i m o n y t a k e n o n J a n u a r y 1 2 , 2 0 1 8 u n d e r o a t h.

 8   A.   Okay.

 9   Q.   Q u e s t i o n, d i d y o u e v e r l e a r n - - s t r i k e t h a t .    At

10        a n y t i m e, d i d y o u e v e r b e c o m e a w a r e o f S e a n R o u n d

11        making a comment to Raelean Rush that her

12        boyfriend, who is an African-American, was using

13        h e r f o r h e r g o o d c r e d i t s c o r e a n d o t h e r t h i n g s.

14        Answer, when I got the complaint filed with the

15        EEOC.      Q u e s t i o n , in t h e n o r m a l - - o t h e r t h a n t h e

16        c o m p l a i n t at t h e E E O C , d i d y o u e v e r l e a r n i n y o u r

17        role as an employee or a manager or owner of the

18        business that Sean Round made a comment to

19        Raelean Rush about her boyfriend using her for a

20        g o o d c r e d i t s c o r e a n d o t h e r t h i n g s.   Answer, no.

21        I was aware there was a fight between Sean Round

22        and Raelean Rush.              Q u e s t i o n , do y o u b e l i e v e S e a n

23        Round made a comment to Raelean Rush about her




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-14 Filed 09/19/19 Page 15 of 26


                                                                                            95



 1   A.   No, I don't remember.

 2   Q.   Did you ever hear anyone at Black Angus Meat

 3        r e f e r t o a n y o n e a s n i g s?

 4   A.   No .

 5   Q.   B o b' s n i g s.     Would you agree with me that if an

 6        employee referred to Black Angus Meat

 7        African-American customers as Bob's nigs, that

 8        that would be offensive?

 9   A.   That would be offensive, yes.

10   Q.   A n d i f y o u h e a r d t h a t , w h a t , if a n y t h i n g , w o u l d

11        you have done?

12   A.   I would have reported it to Diane.

13   Q.   Do you ever recall telling anyone that Sean was

14        Diane and Rob's golden boy?

15   A.   No .

16   Q.   Do you ever recall anyone, in reference to

17        African-American employees, saying they have nice

18        cars and get food stamps?

19   A.   No .

20   Q.   Have you ever heard anyone, relative to

21        A f r i c a n - A m e r i c a n e m p l o ye e s , s a y i n g t h a t t h e y h a v e

22        nice clothes and get food stamps?

23   A.   No .




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-14 Filed 09/19/19 Page 16 of 26


                                                                                      97



 1   A.   No .

 2   Q.   Did you ever hear anyone say, does the carpet

 3        match the drapes?

 4   A.   No .

 5   Q.   Do you know what that means?

 6   A.   Does the carpet match the drapes?                        Is that

 7        referring to someone's pubic hair?

 8   Q.   Y e s.

 9   A.   Y e s, I' v e h e a r d o f i t , b u t n o t a t B l a c k A n g u s .

10   Q.   Would you find that statement to be offensive, if

11        someone said that to a woman?

12   A.   Y e s.

13   Q.   W o u l d y o u f i n d t h a t e v e r t o b e a p p r o p r i a t e in a

14        workplace?

15   A.   No .

16   Q.   If a male employee at Black Angus looked at a

17        w o m a n a n d s a i d - - c u s t o m e r o r o t h e r w i s e, a n d s a i d

18        oh, look at that cleavage, would that be

19        appropriate at work?

20   A.   No .

21   Q.   W o u l d y o u f i n d t h a t o f f e n s i v e , as a w o m a n ?

22   A.   Y e s.

23   Q.   If a n e m p l o y ee a t B l a c k A n g u s M e a t s a i d to o t h e r s




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-14 Filed 09/19/19 Page 17 of 26


                                                                                    98



 1        while working, in reference to a woman's breasts,

 2        y o u r h e a d l i g h t s a r e o n, w o u l d y o u f i n d t h a t t o b e

 3        offensive?

 4   A.   Y e s.

 5   Q.   If a male at Black Angus Meat referred to any

 6        f e m a l e , s h e' s g o t a n i c e a s s , w o u l d t h a t b e

 7        offensive?

 8   A.   Y e s.

 9   Q.   Would it ever be appropriate in the workplace?

10   A.   No .

11   Q.   D i d y o u e v e r h e a r t h a t - - f r o m D a r c y o r a n y o n e,

12        that her children were referred to in an

13        offensive term by anybody at Black Angus Meat?

14   A.   No .

15   Q.   Do you recall Darcy Black calling you the day she

16        w a s f i r e d , t h e d a y s h e l e f t w o r k?

17   A.   I d o n ' t r e m e m b e r , n o.

18   Q.   Do you recall her contacting you on her way --

19        actually, on her way as she left the building,

20        and telling you that Jamie Lapress had referred

21        to her children as niggers?

22   A.   No, I don't remember that.

23   Q.   Would it ever be appropriate -- well, first, have




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-14 Filed 09/19/19 Page 18 of 26


                                                                                         102



 1   Q.   Were you ever aware of anyone being disciplined

 2        f o r a n y t h i n g a t B l a c k A n g u s M e a t?

 3   A.   N o t t h a t I r e c a l l , no .       Uh-uh.

 4   Q.   Did you ever tell anyone that you were friends

 5        with Darcy Black because -- strike that.                               Did you

 6        ever believe that Darcy Black was a friend with

 7        you because you were dating someone who was

 8        African-American?

 9   A.   No .

10   Q.   I f s o m e o n e s a i d t h a t, w o u l d y o u f i n d t h a t

11        offensive?

12   A.   Y e s, t h a t ' s o f f e n s i v e .

13   Q.   Were you ever friends with Darcy Black because

14        she had children whose father is

15        African-American?

16   A.   No .

17   Q.   If someone said you were friends with her because

18        you can relate to her because she had children

19        w i t h a n A f r i c a n- A m e r i c a n m a l e , w o u l d y o u f i n d

20        that offensive?

21   A.   Y e s.

22   Q.   L e t m e s h o w y o u w h a t' s b e e n m a r k e d a s E x h i b i t

23        2 1 1, w h i c h i s a s t a t e m e n t t h a t w a s w r i t t e n t o t h e




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-14 Filed 09/19/19 Page 19 of 26


                                                                                       107



 1   A.   No .

 2   Q.   Do you think that if he made comments in your

 3        presence about the credit rating -- well, strike

 4        that.

 5                 Would you agree with me that someone else

 6        could be offended if he made negative comments

 7        a b o u t y o u r b o y f r i e n d r e l a t i v e t o his c r e d i t

 8        rating and you?

 9   A.   Y e s.

10   Q.   And did you ever think at any time that the

11        c o m m e n t s h e m a d e a b o u t y o u r b o y f r i e n d, i n d o i n g

12        s o , he w a s s t e r e o t y p i n g?

13   A.   I f t h a t w a s t h e c o m m e n t.      I don't know the

14        comment.

15   Q.   But if that was the comment --

16   A.   Y e s.

17   Q.   -- would you be concerned he was stereotyping?

18   A.   Y e s.

19   Q.   Tell me what you mean by that.

20   A.   By s t e r e o t y p i n g -- by s a y i n g u s i n g g o o d c r e d i t,

21        that's stereotypical of black, you know,

22        stereotype that's out there, that they would use

23        g i r l f r i e n d s f o r t h e i r c r e d i t s c o r e.




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-14 Filed 09/19/19 Page 20 of 26


                                                                                     108



 1   Q.   Would you find that offensive?

 2   A.   Y e s, t h a t w o u l d b e o f f e n s i v e .

 3   Q.   But do you recall if that was the comment that

 4        Sean made to you?

 5   A.   No .

 6   Q.   Can you think of anything being more offensive

 7        than having a white employee refer to Darcy

 8        B l a c k ' s c h i l d r e n a s n i g g e r s?

 9   A.   No .

10   Q.   In your opinion, was that -- the use of that word

11        be -- strike that.                T h a t w o r d , in a n d o f i t s e l f,

12        do you find it offensive?

13   A.   Y e s.

14   Q.   Tell me why.

15   A.   B e c a u s e i t' s r a c i s t t o t h e b l a c k r a c e .

16   Q.   A n d i f D a r c y , w h o i s a w h i t e m o m, h a d c h i l d r e n

17        with an African-American father, would that also

18        be racist relative to her referring to her

19        c h i l d r e n i n t h a t w a y?

20   A.   Y e s.

21   Q.   When you were hired, were you ever informed you

22        could not request time off for the first twelve

23        days of the month or on Saturdays?




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-14 Filed 09/19/19 Page 21 of 26


                                                                                       117



 1   A.   No .

 2   Q.   Do you recall her indicating to you that she

 3        asked him if it was okay for Mr. Lapress to refer

 4        to her children as niggers, and him responding it

 5        happens in sports and politics and she had to

 6        deal with it?

 7   A.   No , I d i d n't k n o w t h a t.

 8   Q.   D o e s t h a t a t a l l r e f r e s h y o u r r e c o l l e c t i o n?

 9   A.   No .

10   Q.   Did Miss Black ever tell you that she was

11        uncomfortable working around Mr. Lapress because

12        of his comments?

13   A.   No .

14   Q.   Did Miss Black ever tell you that Robert Seibert

15        t o l d h e r i n r e s p o n s e , he w a s u n c o m f o r t a b l e w i t h

16        the situation and she could leave right now?

17   A.   No .

18   Q.   Would there be any reason you would believe Jamie

19        L a p r e s s - - s t r i k e t h a t.     Having worked with both

20        Jamie Lapress and Darcy Black, would there be any

21        reason you would believe Jamie Lapress and

22        d i s b e l i e v e D a r c y B l a c k?

23   A.   No .




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-14 Filed 09/19/19 Page 22 of 26


                                                                                         118



 1   Q.   D i d D a r c y e v e r , in w o r k i n g w i t h y o u f o r t h e

 2        n u m b e r o f y e a r s s h e d i d, i n d i c a t e t o y o u , i n a n y

 3        w a y, t h a t s h e w a s t h e t y p e o f p e r s o n t h a t w o u l d

 4        tell a lie?

 5   A.   No .

 6   Q.   Did you always find her to be straightforward and

 7        honest?

 8   A.   Y e s.

 9   Q.   And if she had told you that Jamie Lapress

10        r e f e r r e d t o h e r c h i l d r e n a s n i g g e r s, w o u l d y o u

11        have believed her?

12   A.   Yeah, I would have believed her.

13   Q.   Do you know any reason why Robert Seibert would

14        not believe her?

15   A.   No .

16   Q.   Do you know any reason why Diane Seibert would

17        not believe her?

18   A.   No .

19   Q.   Do you know any reason why Keegan Roberts would

20        not believe her?

21   A.   No .

22   Q.   If I told you that Jamie Lapress testified under

23        oath that he frequently was late to work, would




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-14 Filed 09/19/19 Page 23 of 26


                                                                                  126



 1   Q.   Do you recall Darcy Black wanting to be off one

 2        S a t u r d a y a m o n t h to b e w i t h her c h i l d r e n ?

 3   A.   No .

 4   Q.   Do you know if she was given Saturdays off --

 5   A.   No .

 6   Q.   -- upon request?

 7   A.   No .

 8   Q.   M e a n i n g y o u d o n' t k n o w?

 9   A.   Meaning I don't know.

10   Q.   Okay.      Did you ever hear Jamie Lapress -- strike

11        that.      Did you ever hear anyone say that Bob

12        Seibert said that his nigs were dirtying up the

13        parking lot?

14   A.   No .

15   Q.   Was -- to the best of your knowledge, was Darcy

16        a l w a y s t o w o r k o n t i m e?

17   A.   Y e s.   I remember that.

18   Q.   To the best of your knowledge, did Darcy treat

19        e v e r y o n e t h e s a m e a n d w i t h r e s p e c t?

20   A.   Y e s.

21   Q.   I d o n ' t k n o w i f I a s k e d y o u t h i s.           Did you ever

22        hear of a person referred to as Turtle?

23   A.   No .




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-14 Filed 09/19/19 Page 24 of 26


                                                                                     127



 1   Q.   Do you ever hear of an individual named Matt

 2        Marshall?

 3   A.   No .

 4   Q.   Were you ever aware if Darcy -- strike that.

 5        W e r e y o u a w a r e o f D a r c y B l a c k - - s t r i k e t h a t.

 6                 Were you allowed to bring your cell phone to

 7        the workplace?

 8   A.   No .

 9   Q.   Do you know any males who utilized their cell

10        phone during working hours?

11   A.   I don't remember.

12   Q.   D i d y o u e v e r c o n s i d e r , a t a n y t i m e, t h a t S e a n

13        Round was jealous of your boyfriend?

14   A.   Just probably when he made the comment, yes.

15   Q.   Okay.      The comment you are telling us about?

16   A.   Y e s.

17   Q.   But other than that, that's the only comment you

18        recall?

19   A.   Right.

20   Q.   If an employee referred to your children as

21        niggers and the employer did not discharge or

22        discipline them, would you stay at that

23        employment?




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-14 Filed 09/19/19 Page 25 of 26


                                                                          128



 1   A.    No .

 2   M S. G R E C O :      I have no further questions.

 3   M S. O' B R I E N :     I have no questions.

 4   BY MS. GRECO:

 5   Q.    Just one more.            Sorry.

 6                Did you ever speak to anyone from -- any

 7         lawyer on behalf of the Defendant, not just

 8         counsel that's present, but anybody else?

 9   A.    No .

10   M S. G R E C O :      Okay.    No further questions.

11

12                                   *     *     *    *     *

13

14

15

16

17

18

19

20

21

22

23




                                   Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-14 Filed 09/19/19 Page 26 of 26


                                                                                     129



 1               I HEREBY CERTIFY that I have read the

 2        foregoing 128 pages and that, except as to those

 3        changes set forth in the attached errata form(s),

 4        they are a true and accurate transcript of the

 5        t e s t i m o n y g i v e n b y m e i n t h e a b o v e- e n t i t l e d

 6        a c t i o n on M a y 20 , 2 0 1 9.

 7

 8

 9

10                                    __ __ ___ __ ___ __ __ ___ __ ___ __ __ ___

11                                                   RAELEAN McGEE

12

13

14        Sworn to before me this

15

16        _______ day of ____________ 2019.

17

18

19        __ __ __ ___ __ ___ __ __ ___ __ ___

20                 Notary Public.

21

22

23




                                 Sue Ann Simonin Court Reporting
